Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0049093 (hereinafter referred as “Chikura”), in view of US 6224767 (hereinafter referred as “Fujiwara”).
Regarding claim 1, Chikura teaches a fluid separation element comprising: a spirally wound body (abstract, [0002]) comprising a separation membrane and a raw water channel material that are spirally wound (a known structure of spirally wound membrane); an outer shell (5) provided on an outer circumference of the spirally wound body; and anti-telescoping plates (10) provided to both end portions of the spirally wound body and the outer shell, wherein each of the anti-telescoping plates includes at least a second annular portion capable of retaining the outer shell ([0050], [0051]), and a third annular portion that is formed on an axially outer side of the second annular portion and has an annular shape with a larger outer diameter than an outer diameter of the second annular portion (refer annotated fig. 5b below indicating the second, and third annular portions).

    PNG
    media_image1.png
    614
    907
    media_image1.png
    Greyscale

Chikura does not teach that each of the anti-telescoping plates has at least one depression provided on a side surface of the third annular portion on a spirally wound body side.
Fujiwara teaches a fluid separation element (fig. 1 with embodiment of fig. 12E) comprising: a spirally wound body comprising a separation membrane and a raw water channel material that are spirally wound (abstract, fig. 1, C6/L40-67), an outer shell (26) provided on an outer circumference of the spirally wound body, and anti-telescoping plates (90) provided to both end portions of the spirally wound body and the outer shell, wherein each of the anti-telescoping plates (90) includes at least one depression (91) provided on a side surface of a third annular portion (refer annotated fig. 12E below) on a spirally wound body side. Fujiwara further teaches that the outer shell (26) is fixed to the anti-telescoping plate by a seal (92) provided in the depression to improve sealing (C12/L1-40).
Chikura and Fujiwara are analogous inventions in the art of spirally wound filtration elements comprising anti-telescoping plates comprising membrane outer shell fixing means. It would have been obvious to one of ordinary skill in the art to modify the third annular portion of the anti-telescoping plate of Chikura with teachings of Fujiwara to provide at least one depression provided on a side surface of the third annular portion on a spirally wound body side to improve sealing.
Regarding claim 3, Chikura further teaches that each of the anti-telescoping plates further includes a first annular portion that is formed on an axially inner side of the second annular portion and has an annular shape with a larger outer diameter than the outer diameter of the second annular portion (refer annotated fig. 5b above under rejection of claim 1 indicating the first, second, third, fourth, and fifth annular portions).
Regarding claim 4, Chikura further teaches that each of the anti-telescoping plates further includes a fourth annular portion that is formed on an axially outer side of the third annular portion and in which a brine seal (4) is capable of being externally inserted thereinto, and a fifth annular portion that is formed on an axially outer side of the fourth annular portion and has an annular shape with a larger outer diameter than an outer diameter of the fourth annular portion (refer annotated fig. 5b above under rejection of claim 1 indicating the first, second, third, fourth, and fifth annular portions).
Regarding claim 5, Chikura teaches an anti-telescoping plate (fig. 5b), which is provided to one of both end portions of a spirally wound body and an outer shell (5) of a fluid separation element (abstract, [0002]), the fluid separation element comprising: the spirally wound body comprising a separation membrane and a raw water channel material that are spirally wound (a known structure of spirally wound membrane); the 

    PNG
    media_image1.png
    614
    907
    media_image1.png
    Greyscale

Chikura does not teach that at least one depression provided on a side surface of the third annular portion on a spirally wound body side
Fujiwara teaches a fluid separation element (fig. 1 with embodiment of fig. 12E) comprising: a spirally wound body comprising a separation membrane and a raw water channel material that are spirally wound (abstract, fig. 1, C6/L40-67), an outer shell (26) provided on an outer circumference of the spirally wound body, and anti-telescoping plates (90) provided to both end portions of the spirally wound body and the outer shell, 
Chikura and Fujiwara are analogous inventions in the art of spirally wound filtration elements comprising anti-telescoping plates comprising membrane outer shell fixing means. It would have been obvious to one of ordinary skill in the art to modify the third annular portion of the anti-telescoping plate of Chikura with teachings of Fujiwara to provide at least one depression provided on a side surface of the third annular portion on a spirally wound body side to improve sealing.
Regarding claim 7, Chikura further teaches that each of the anti-telescoping plates further includes a first annular portion that is formed on an axially inner side of the second annular portion and has an annular shape with a larger outer diameter than the outer diameter of the second annular portion (refer annotated fig. 5b above under rejection of claim 5 indicating the first, second, third, fourth, and fifth annular portions).
Regarding claim 8.
Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0290711 (hereinafter referred as “Katayama”), in view of US 6224767 (hereinafter referred as “Fujiwara”).
Regarding claim 1, Katayama teaches fluid separation element (fig. 1) comprising: a spirally wound body comprising a separation membrane and a raw water channel material that are spirally wound [0033]; an outer shell (3) provided on an outer circumference of the spirally wound body [0034]; and anti-telescoping plates (2) provided to both end portions of the spirally wound body and the outer shell [0035], wherein each of the anti-telescoping plates includes at least a second annular portion capable of retaining the outer shell, and a third annular portion that is formed on an axially outer side of the second annular portion and has an annular shape with a larger outer diameter than an outer diameter of the second annular portion (refer annotated fig. 5 below indicating the second and third annular portions)

    PNG
    media_image2.png
    647
    917
    media_image2.png
    Greyscale

Katayama does not teach that each of the anti-telescoping plates has at least one depression provided on a side surface of the third annular portion on a spirally wound body side.
Fujiwara teaches a fluid separation element (fig. 1 with embodiment of fig. 12E) comprising: a spirally wound body comprising a separation membrane and a raw water channel material that are spirally wound (abstract, fig. 1, C6/L40-67), an outer shell (26) provided on an outer circumference of the spirally wound body, and anti-telescoping plates (90) provided to both end portions of the spirally wound body and the outer shell, wherein each of the anti-telescoping plates (90) includes at least one depression (91) provided on a side surface of a third annular portion (refer annotated fig. 12E below) on a spirally wound body side. Fujiwara further teaches that the outer shell (26) is fixed to 
Katayama and Fujiwara are analogous inventions in the art of spirally wound filtration elements comprising anti-telescoping plates comprising membrane outer shell fixing means. It would have been obvious to one of ordinary skill in the art to modify the third annular portion of the anti-telescoping plate of Katayama with teachings of Fujiwara to provide at least one depression provided on a side surface of the third annular portion on a spirally wound body side to improve sealing.
Regarding claim 3, Katayama further teaches that each of the anti-telescoping plates further includes a first annular portion that is formed on an axially inner side of the second annular portion and has an annular shape with a larger outer diameter than the outer diameter of the second annular portion (refer annotated fig. 5 above under rejection of claim 1 indicating the first, second, third, fourth, and fifth annular portions).
Regarding claim 4, Katayama further teaches that each of the anti-telescoping plates further includes a fourth annular portion that is formed on an axially outer side of the third annular portion and in which a brine seal (28) is capable of being externally inserted thereinto, and a fifth annular portion that is formed on an axially outer side of the fourth annular portion and has an annular shape with a larger outer diameter than an outer diameter of the fourth annular portion (refer annotated fig. 5 above under rejection of claim 1 indicating the first, second, third, fourth, and fifth annular portions).
Regarding claim 5, Katayama teaches an anti-telescoping plate (2), which is provided to one of both end portions of a spirally wound body and an outer shell (3) of a fluid separation element (fig. 1, [0033]), the fluid separation element comprising: the 
(refer annotated fig. 5 below indicating the second and third annular portions)

    PNG
    media_image2.png
    647
    917
    media_image2.png
    Greyscale

Katayama does not teach that each of the anti-telescoping plates has at least one depression provided on a side surface of the third annular portion on a spirally wound body side.
Fujiwara teaches a fluid separation element (fig. 1 with embodiment of fig. 12E) comprising: a spirally wound body comprising a separation membrane and a raw water channel material that are spirally wound (abstract, fig. 1, C6/L40-67), an outer shell (26) provided on an outer circumference of the spirally wound body, and anti-telescoping plates (90) provided to both end portions of the spirally wound body and the outer shell, wherein each of the anti-telescoping plates (90) includes at least one depression (91) provided on a side surface of a third annular portion (refer annotated fig. 12E below) on a spirally wound body side. Fujiwara further teaches that the outer shell (26) is fixed to the anti-telescoping plate by a seal (92) provided in the depression to improve sealing (C12/L1-40).
Katayama and Fujiwara are analogous inventions in the art of spirally wound filtration elements comprising anti-telescoping plates comprising membrane outer shell fixing means. It would have been obvious to one of ordinary skill in the art to modify the third annular portion of the anti-telescoping plate of Katayama with teachings of Fujiwara to provide at least one depression provided on a side surface of the third annular portion on a spirally wound body side to improve sealing.
Regarding claim 7, Katayama further teaches that each of the anti-telescoping plates further includes a first annular portion that is formed on an axially inner side of the second annular portion and has an annular shape with a larger outer diameter than the outer diameter of the second annular portion (refer annotated fig. 5 above under rejection of claim 1 indicating the first, second, third, fourth, and fifth annular portions).
Regarding claim 8, Katayama further teaches that each of the anti-telescoping plates further includes a fourth annular portion that is formed on an axially outer side of .
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0290711 (hereinafter referred as “Katayama”), in view of US 2004/0026310 (hereinafter referred as “Larsen”).
Regarding claim 1, Katayama teaches fluid separation element (fig. 1) comprising: a spirally wound body comprising a separation membrane and a raw water channel material that are spirally wound [0033]; an outer shell (3) provided on an outer circumference of the spirally wound body [0034]; and anti-telescoping plates (2) provided to both end portions of the spirally wound body and the outer shell [0035], wherein each of the anti-telescoping plates includes at least a second annular portion capable of retaining the outer shell, and a third annular portion that is formed on an axially outer side of the second annular portion and has an annular shape with a larger outer diameter than an outer diameter of the second annular portion (refer annotated fig. 5 below indicating the second and third annular portions)

    PNG
    media_image2.png
    647
    917
    media_image2.png
    Greyscale

Katayama does not teach that each of the anti-telescoping plates has at least one depression provided on a side surface of the third annular portion on a spirally wound body side.
Larsen teaches a filtration module comprising spiral wound filter members, the spiral wound filter members comprising end plates (19 to 21), the end plates comprising circumferential groove (40) comprising seal (39), the end plates comprises a side surface having a plurality of depressions (41 to 48) to enable a portion of fluid to flow through the depressions (41 to 48) to outer side/surface of the spiral wound filter to enable periodic cleaning and results in an optimized effect of the filter elements and prolongs life of the filter elements [0021]-[0023].
Katamaya and Larsen are analogous inventions in the art of membrane elements comprising end members. It would have been obvious to one of ordinary skill in the art 
Regarding claim 2, the depressions/recesses (41 to 48) of Larsen are not continuous circumferential recesses (see fig. 2). Therefore, sectional shape or position of the depression/recesses differs when annular portion is sectionally cut by a plane including a central axis of a corresponding end plate.
Regarding claim 3, Katayama further teaches that each of the anti-telescoping plates further includes a first annular portion that is formed on an axially inner side of the second annular portion and has an annular shape with a larger outer diameter than the outer diameter of the second annular portion (refer annotated fig. 5 above under rejection of claim 1 indicating the first, second, third, fourth, and fifth annular portions).
Regarding claim 4, Katayama further teaches that each of the anti-telescoping plates further includes a fourth annular portion that is formed on an axially outer side of the third annular portion and in which a brine seal (28) is capable of being externally inserted thereinto, and a fifth annular portion that is formed on an axially outer side of the fourth annular portion and has an annular shape with a larger outer diameter than an outer diameter of the fourth annular portion (refer annotated fig. 5 above under rejection of claim 1 indicating the first, second, third, fourth, and fifth annular portions).
Regarding claim 5, Katayama teaches an anti-telescoping plate (2), which is provided to one of both end portions of a spirally wound body and an outer shell (3) of a fluid separation element (fig. 1, [0033]), the fluid separation element comprising: the 
(refer annotated fig. 5 below indicating the second and third annular portions)

    PNG
    media_image2.png
    647
    917
    media_image2.png
    Greyscale

Katayama does not teach that each of the anti-telescoping plates has at least one depression provided on a side surface of the third annular portion on a spirally wound body side.
Katayama does not teach that each of the anti-telescoping plates has at least one depression provided on a side surface of the third annular portion on a spirally wound body side.
Larsen teaches a filtration module comprising spiral wound filter members, the spiral wound filter members comprising end plates (19 to 21), the end plates comprising circumferential groove (40) comprising seal (39), the end plates comprises a side surface having a plurality of depressions (41 to 48) to enable a portion of fluid to flow through the depressions (41 to 48) to outer side/surface of the spiral wound filter to enable periodic cleaning and results in an optimized effect of the filter elements and prolongs life of the filter elements [0021]-[0023].
Katamaya and Larsen are analogous inventions in the art of membrane elements comprising end members. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the side surface of the third annular portion of Katamaya with teachings of Larsen to provide depressions/recesses to enable periodic cleaning and results in an optimized effect of the filter elements and prolongs life of the filter elements.
Regarding claim 6, the depressions/recesses (41 to 48) of Larsen are not continuous circumferential recesses (see fig. 2). Therefore, sectional shape or position of the depression/recesses differs when annular portion is sectionally cut by a plane including a central axis of a corresponding end plate.
Regarding claim 7, Katayama further teaches that each of the anti-telescoping plates further includes a first annular portion that is formed on an axially inner side of the second annular portion and has an annular shape with a larger outer diameter than 
Regarding claim 8, Katayama further teaches that each of the anti-telescoping plates further includes a fourth annular portion that is formed on an axially outer side of the third annular portion and in which a brine seal (28) is capable of being externally inserted thereinto, and a fifth annular portion that is formed on an axially outer side of the fourth annular portion and has an annular shape with a larger outer diameter than an outer diameter of the fourth annular portion (refer annotated fig. 5 above under rejection of claim 1 indicating the first, second, third, fourth, and fifth annular portions).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PRANAV N PATEL/Primary Examiner, Art Unit 1777